In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-19-00052-CV



                    COMMUNITY HOSPITAL CORPORATION AND
                 CONTINUECARE HOSPITAL OF TYLER, INC., Appellants

                                               V.

              SELECT SPECIALTY HOSPITAL - LONGVIEW, INC., Appellee



                             On Appeal from the 71st District Court
                                   Harrison County, Texas
                                   Trial Court No. 18-0718




                         Before Morriss, C.J., Burgess and Carter,* JJ.
                          Memorandum Opinion by Justice Burgess

___________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                               MEMORANDUM OPINION
       The appellant has filed a motion with this Court seeking to voluntarily dismiss this appeal.

Pursuant to Rule 42.1(a)(1) of the Texas Rules of Appellate Procedure, the motion is granted. See

TEX. R. APP. P. 42.1(a)(1). Accordingly, we dismiss this appeal.




                                                 Ralph K. Burgess
                                                 Justice

Date Submitted:       September 16, 2019
Date Decided:         September 17, 2019




                                                2